   9:18-cv-00273-TLW        Date Filed 09/27/19     Entry Number 147    Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              BEAUFORT DIVISION


TIMOTHY GLIBOWSKI, CHRISTINE                    Civ. No. 9:18-273-TLW
DELMATER, STEPHANIE SPEICHER,
JEFF SHELTON, DAVID DRAKE, CAROL
S. ADAMS, AND TRAVIS HAMITER, on
behalf of themselves and all others similarly
situated,

                              Plaintiffs,

               -against-



SCANA CORPORATION, SOUTH
CAROLINA ELECTRIC & GAS
COMPANY, SCANA SERVICES, INC.,
SOUTH CAROLINA PUBLIC SERVICE
AUTHORITY, KEVIN MARSH, JIMMY
ADDISON, STEPHEN BYRNE, MARTIN
PHALEN, MARK CANNON, RUSSELL
HARRIS, RONALD T. LINDSAY, JAMES
MICALI, MARION CHERRY, MICHAEL
CROSBY, AND LONNIE CARTER,


                            Defendants.


PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO JAMES MICALI’S MOTION TO
              DISMISS THE THIRD AMENDED COMPLAINT
    9:18-cv-00273-TLW          Date Filed 09/27/19      Entry Number 147         Page 2 of 20




       Plaintiffs Timothy Glibowski, Christine Delmater, Stephanie Speicher, Jeff Shelton, David

Drake, Carol S. Adams, and Travis Hamiter, on behalf of themselves and all others similarly

situated (collectively, “Plaintiffs”), by and through their undersigned counsel, respectfully submit

this Memorandum in Opposition to the Motion to Dismiss the Third Amended Complaint

(“Motion”) by Defendant James Micali (“Micali”).

       As an initial matter, it is unclear whether Defendant Micali is moving to dismiss the

complaint in its entirety or only the claims asserted against him. While his motion states that he

“moves the Court for an order dismissing all claims asserted against him in the Third Amended

Complaint,” 1 he also “requests that the Court dismiss the Complaint in its entirety.” His

memorandum of law concludes by requesting only that “the Court should dismiss both civil RICO

counts against Mr. Micali with prejudice.” 2 However, not all Plaintiffs are asserting claims against

Defendant Micali. Plaintiff Hamiter and the putative Class of Santee Cooper Customers are

asserting claims in the Third Amended Class Action Complaint against Defendant Micali, i.e.,

claims that were not released in Lightsey, et al. v. South Carolina Electric & Gas, et al., Court of

Common Pleas, Case No.: 2017-CP-25-335. See Amend. Compl., ⁋ 40, n. 5. Accordingly,

Defendant Micali does not have standing to seek dismissal of the complaint in its entirety and this

memorandum will be limited accordingly. If this Court disagrees, Plaintiffs rely on the arguments

from the Plaintiffs’ memorandum in opposition to SCANA’s motion to dismiss and respectfully

incorporates those arguments by reference herein. See n. 4, infra.

       The Motion misapprehends the basis for Micali’s liability in this case. Micali is liable for



1
  See Defendant James Micali’s Motion To Dismiss The Third Amended [Sic] Complaint
(August 20, 2019)(Doc. No. 108).
2
  See Memorandum in Support of Defendant James Micali’s Motion To Dismiss The Third
Amended [Sic] Complaint (August 20, 2019)(Doc. No. 108-1) at 12.



                                                 2
     9:18-cv-00273-TLW          Date Filed 09/27/19      Entry Number 147          Page 3 of 20




violations of the civil RICO statute primarily based upon his status as a member of the RICO

Enterprise, and his joint and several liability for the violations of law committed by that Enterprise.

Micali’s sale of stock immediately following the disapproving conclusions of the Bechtel Report

is not a predicate act but does indicate his membership in the Enterprise and provides evidence of

scienter. Contrary to Micali’s characterizations of the operative Complaint, 3 Plaintiffs have pled

numerous predicate acts—use of the interstate wires and mails to misrepresent and conceal

material facts about the Reactor Project from regulators and the public—with specificity and

citations to publicly available information. See, e.g., Amend. Compl. ¶¶ 66–254. This is more than

enough to satisfy Federal Rule of Civil Procedure 9(b). Moreover, Plaintiffs have pled predicate

acts of obstruction of justice, violations of the Travel Act, and use of the wires and mails to receive

payments and send electricity bills that may not have contained fraudulent statements but were

used in furtherance of an overall fraudulent scheme. These predicate acts need not satisfy Rule

9(b) (although they do here). At best, Micali’s creates questions of fact regarding his liability under

the Third Amended Complaint. For this reason, Plaintiffs respectfully request that the motion be

denied.

                                         BACKGROUND

          As detailed in the Complaint, this class-action lawsuit concerns allegations that

Defendants—the two largest electric utilities in South Carolina—imposed billions of dollars of

unnecessary and wasteful charges for the failed construction of two nuclear reactors at the V.C.

Summer nuclear site, through means that violated the civil provisions of the Racketeer Influenced




3
  Except as noted, this brief refers to the current amended complaint, which has been amended
three times, as the Complaint. Third Amended Class Action Complaint (July 30, 2019) (Doc. 103)
(“Amend. Compl.”).



                                                  3
    9:18-cv-00273-TLW          Date Filed 09/27/19       Entry Number 147         Page 4 of 20




and Corrupt Organizations statute (18 U.S.C. § 1962(c)).

       In painstaking detail, through a nearly 90-page complaint replete with factual assertions

and over 100 citations to documents in the public record, Plaintiffs’ Third Amended Complaint

lays out how Defendants accomplished this task. Briefly, Plaintiffs allege Defendants’ created the

largest commercial catastrophe in South Carolina history through three main phases of unlawful

activity. First, Defendants induced the South Carolina Public Service Commission to permit

Defendants to begin charging electrical utility customers for the cost of capital for two new reactors

at the V.C. Summer nuclear site, by misrepresenting the necessity, feasibility, and cost of the

project before the Public Service Commission and in statements to the public, and failing to correct

misrepresentations that were made. Defendants secured approval of the project’s base load

application under the Base Load Review Act through material misstatements and omissions

specifically described in the Complaint and accompanied by citations to the public record. See

Amend. Compl. ¶¶ 66–78.

       Second, Defendants, through material omissions and misrepresentations, concealed

mounting problems in the planning, design, and construction of the project, many of which were

foreseeable from the outset. Defendants provided false assurances to the SCPSC and the public

that matters were proceeding according to plan, and never attempted to correct the material

misstatements and omissions that permitted the project to proceed in the first place. In so doing,

Defendants were able to secure SCPSC and Santee Cooper Board approval for repeated rate

increases that imposed billions of dollars in additional, unnecessary charges on the people of South

Carolina. The Complaint specifically describes these misstatements and omissions that

proximately caused economic harm to members of the putative class, with an array of citations to

documents in the public record. See, e.g., Amend. Compl. ¶¶ 66–80, 82–84, 96, 102–105, 106,




                                                  4
    9:18-cv-00273-TLW          Date Filed 09/27/19       Entry Number 147         Page 5 of 20




109, 117–119, 125, 127, 145, 148, 151, 152, 158–160, 175, 178, 181, 205–208, 211, 215, 217,

245–246, 255, 262.

       Third, Defendants wrongly failed to disclose critical, pessimistic internal assessments of

the progress and feasibility of the project, and instead falsely represented to regulators and the

public that all was well for the sake of continued rate increases to cover cost overruns. These

assessments, too, are specifically identified in the operative Complaint, with citations to statements

that appear in the public record. See, e.g., Amend. Compl. ¶¶ 85, 98–101, 115, 120–124, 126, 128,

130–132, 135, 136, 140–142, 145, 153, 155, 163–168, 177, 184–187, 188–191, 202, 209, 210,

212–214, 219–222, 223–228, 231, 255, 262. For example, Defendants, in order to fraudulently

maintain their ability to collect fraudulently inflated charges, actively concealed the damning

findings of the Bechtel Report and Bechtel Schedule Assessment Report, assessments they

commissioned of the Project’s progress and obstacles to its completion. See Amend. Compl.

¶¶ 155, 163–168, 177, 184–187, 196–197, 219–220.

       Plaintiffs have alleged Defendants accomplished this scheme through two different types

of mail and wire fraud—predicate acts that RICO proscribes. Plaintiffs have also alleged

Defendants committed mail and wire fraud by submitting communications to the SCPSC and the

public through use of the interstate mails and wires that contained knowing misrepresentations of

fact. See Amend. Compl. ¶¶ 288–300. Plaintiffs identify the communications at issue and provide

citations to the public record for the majority of them. See Amend. Compl. ¶¶ 66–80, 82–84, 96,

102–105, 106, 109, 117–119, 125, 127, 145, 148, 151, 152, 158–160, 175, 178, 181, 205–208,

211, 215, 217, 245–246, 255, 262.

       Defendants also utilized the interstate wires and mails to send electricity bills and receive

payments based on rates that were inflated through fraudulent means, and to effectuate the




                                                  5
     9:18-cv-00273-TLW          Date Filed 09/27/19       Entry Number 147         Page 6 of 20




concealment of material information. See, e.g., Amend. Compl. ¶¶ 282, 292. This type of mail and

wire fraud predicate acts need not contain fraudulent representations, and thus need not be pled to

a Rule 9(b) standard, as further explained below.

        Throughout the relevant time period, Micali was a member of the board of directors of

SCANA, which, along with the other RICO Defendants, presided over a massive business

undertaking to construct the nuclear reactors. During his testimony in the 2008 PSC Proceeding,

Defendant Marsh addressed how the Owners would collectively manage significant risks related

to cost overruns and delays on the project which included naming SCANA’s board of directors as

part of a 50-person team assigned to this task. See Amend. Compl. ⁋ 69. As part of the oversight

group, SCANA’s board of directors, including Micali, were provided with information related to

delays that was never conveyed to the PSC, regulators or the public. Id. at ⁋ 120. Further, within

days of the release of the Bechtel Report—which concluded the Project was on a collision course

with failure—Micali sold a significant number of shares. Id. at ⁋ 195. As Plaintiffs plead, Micali

is jointly and severally liable for the acts of the RICO Enterprise, and knowledge of the other

members of the Enterprise may be imputed to him.

                                      STANDARD OF REVIEW
        A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint, not the

likelihood a plaintiff will ultimately succeed on the merits. Butler v. Ford Motor Co., 724 F. Supp.

2d 575, 578 (D.S.C. 2010) (Wooten, C.J.). The Fourth Circuit has held that a complaint should not

be dismissed under Rule 12(b)(6) “unless ‘after accepting all well-pleaded allegations in the

plaintiff’s complaint as true and drawing all reasonable factual inferences from those facts in the

plaintiff’s favor, it appears certain that the plaintiff cannot prove any set of facts in support of his

claim entitling him to relief.’” Martin v. Duffy, 858 F.3d 239, 248 (4th Cir. 2017), cert. denied,




                                                   6
    9:18-cv-00273-TLW          Date Filed 09/27/19       Entry Number 147         Page 7 of 20




138 S. Ct. 738 (2018) (emphasis added) (citation omitted). As this Court has held, “[a] court may

dismiss a complaint only if it is clear that no relief could be granted under any set of facts that

could be proved consistent with the allegations.” Butler, 724 F. Supp. 2d at 578 (Wooten, C.J.). A

Rule 12(b)(6) motion “does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Ganaway v. Kyoto Highway 7 Inc., No. 2:11- CV-2959-RMG, 2012

WL 1354465, at *1 (D.S.C. Apr. 18, 2012) (emphasis added) (quoting Republican Party of North

Carolina v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). At the motion to dismiss stage, “a plaintiff

is not required to establish the elements of a prima facie case but instead, need only put forth

allegations that ‘raise a reasonable expectation that discovery will reveal evidence of the necessary

element.’” Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009).

       The Federal Rules of Civil Procedure provide that a complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Allegations should be “simple, concise, and direct,” and “[p]leadings must be construed so as to

do justice.” Fed. R. Civ. P. 8(d)–(e). To survive a motion to dismiss, a pleading should be facially

plausible, meaning it “allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Jones v. Ram Med., Inc., 807 F. Supp. 2d 501, 506–07 (D.S.C. 2011)

(citation omitted) (Wooten, C.J.). Evaluating whether a complaint has met this standard is “a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 507 (citation omitted). While ruling on a motion to dismiss, a court’s

evaluation is generally limited to allegations contained in the complaint. Goines v. Calley Cmty.

Servs. Bd., 822 F.3d 159, 166-67 (4th Cir. 2016). However, courts may also consider documents

explicitly incorporated into the complaint by reference. Id. at 166 (citing Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).




                                                  7
    9:18-cv-00273-TLW          Date Filed 09/27/19      Entry Number 147         Page 8 of 20




       “[C]ourt[s] should hesitate to dismiss a complaint under Rule 9(b) if the court is satisfied

(1) that the defendant has been made aware of the particular circumstances for which she will have

to prepare a defense at trial, and (2) that plaintiff has substantial pre-discovery evidence of those

facts.” United States v. Carolina Wrecking, Inc., No. CV 2:17-0276-RMG, 2019 WL 1777964, at

*2 (D.S.C. Apr. 23, 2019), quoting Harrison v. Westinghouse Savannah River Co., 176 F.3d 776,

785 (4th Cir. 1999).When ruling on a motion to dismiss under Rule 9(b), “‘the court must read the

complaint generously, and draw all inferences in favor of the pleader.’” Ctr. Cadillac, Inc. v. Bank

Leumi Tr. Co., 808 F. Supp. 213, 228 (S.D.N.Y. 1992), quoting Cosmas v. Hassett, 886 F.2d 8, 11

(2d Cir. 1989).

       Rule 9(b) is generally satisfied when the complaint “state[s] the ‘time, place and content

of the false misrepresentations, the fact misrepresented and what was retained or given up as a

consequence of the fraud,’” and the identity of the party making the representation. Firestone v.

Firestone, 76 F.3d 1205, 1211 (D.C. Cir. 1996); Tuchman v. DSC Communications Corp., 14 F.3d

1061, 1068 (5th Cir. 1994). But the Rule does not require such allegations: “Plaintiffs are free to

use alternative means of injecting precision and some measure of substantiation into their

allegations of fraud.” Seville Indus. Mach. Corp. v. Southmost Mach. Corp., 742 F.2d 786, 791 (3d

Cir. 1984).

       Rule 9(b) is also satisfied when the fraudulent misrepresentations are contained in

specifically identified documents that are alleged to reflect the collective contributions of

defendant corporate officers and directors, even if the precise contributions of each officer or

director to the document is not delineated (which would be impossible in many cases before

discovery). See, e.g., Somerville v. Major Expl., Inc., 576 F. Supp. 902, 911 (S.D.N.Y. 1983).

Where plaintiffs “identify the corporate defendants without associating specific misstatements




                                                 8
     9:18-cv-00273-TLW         Date Filed 09/27/19       Entry Number 147         Page 9 of 20




with individual officers and/or directors, such pleadings do not violate the pleading requirements

of Rule 9(b) . . . .” Id.

        The requirements of Rule 9(b) are relaxed in complex cases that involve lengthy time

periods and “involv[e] thousands of billing documents.” Waterbury Hosp. v. U.S. Foodservice,

Inc., 2009 U.S. Dist. LEXIS 117403, at *18 (D. Conn. Dec. 15, 2009). The precise date and

circumstances of the alleged mailings under such circumstances need not be pled, so long as the

plaintiffs “put the defendants on notice of the circumstances of the alleged fraud.” Id. at *62.

        One federal court has gone so far as to hold that Rule 9(b)’s particularity requirement does

not apply to the pleading of mail or wire fraud predicate acts “where the mailings or wire

transmissions themselves are not false or misleading.” Jerome Sobel & Co. v. Fleck, No. 03 Civ.

1041, 2003 U.S. Dist. LEXIS 21362, at *15 (S.D.N.Y. Dec. 1, 2003) (citing In re Sumitomo

Copper Litig., 995 F. Supp. 451, 456 (S.D.N.Y. 1998)). As the court further noted, “a description

of a mailing in furtherance of a scheme to defraud but which is not itself fraudulent does not qualify

as an ‘averment of fraud’ within the meaning of Rule 9(b),” and that its findings were “consistent

with the notice pleading philosophy enunciated in Fed. R. Civ. P. 8(a) and a plaintiff’s obvious

need for discovery when knowledge of the mailings is in the defendant’s exclusive possession.”

Id. at *17.

        The pleading requirements of Rule 9(b) do not apply to the other elements of RICO claims

or predicate offenses that do not sound in fraud. See, e.g., Hecht v. Commerce Clearing House,

Inc., 897 F.2d 21, 26 n.4 (2d Cir. 1990); Rose v. Bartle, 871 F.2d 331, 366 (3d Cir. 1989). For

example, Rule 9(b) “does not govern allegations of . . . extortion, and RICO conspiracy, which are

subject only to the more liberal notice-pleading requirements of Rule 8.” Angermeir v. Cohen, 14

F. Supp. 3d 134, 145 (S.D.N.Y. 2014).




                                                  9
      9:18-cv-00273-TLW       Date Filed 09/27/19       Entry Number 147         Page 10 of 20




                                          ARGUMENT 4

I.      The Operative Complaint Contains Well-Pleaded Allegations for Civil RICO
        Liability Against Micali.

        As discussed, the heart of the inquiry as to whether a complaint has satisfied Rule 9(b) is

whether “(1) . . . the defendant has been made aware of the particular circumstances for which she

will have to prepare a defense at trial, and (2) that plaintiff has substantial pre-discovery evidence

of those facts.” Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 785 (4th Cir. 1999).

This standard is easily satisfied here. Micali—a member of the Board of Directors of SCANA

during the life of the Project—is one of the RICO Defendants identified in the Third Amended

Complaint. Amend. Compl. ¶ 31. The Complaint contains a host of allegations that “the RICO

Defendants” made numerous material misrepresentations and omissions through the use of the

interstate mails and wires in communications to the SCPSC and the public, to secure the initial

authorization for the Project and subsequent rate increases. See, e.g., Amend. Compl. ¶¶ 68, 70,

71.

        Many of these representations are contained in documents created through the collective

collaboration of all defendants, and have been specifically cited to, with hyperlinks provided. The

Complaint also alleges that the RICO defendants failed to disclose assessments of the Project that




4
 Plaintiffs adopt by reference all arguments made in their six other memoranda in opposition to
Defendants’ motions to dismiss: (1) Plaintiffs’ Memorandum of Law in Opposition to the Motion
to Dismiss by Defendants SCANA Corporation and South Carolina Electric & Gas, (2) Plaintiffs’
Response In Opposition To Defendant Ronald T. Lindsay’s Motion To Dismiss, (3) Plaintiffs’
Memorandum Of Law In Opposition To The Motion To Dismiss Plaintiffs’ Third Amended Class
Action Complaint By Defendant Kevin Marsh, (4) Plaintiffs’ Memorandum In Opposition To
Mark Cannon’s Motion To Dismiss The Third Amended Class Action Complaint, (5) Plaintiffs’
Memorandum In Opposition To Jimmy Addison’s Motion To Dismiss The Third Amended Class
Action Complaint, and (6) Plaintiffs’ Opposition to the Motion to Dismiss filed by Defendants
Santee Cooper, Marion Cherry, Michael Crosby, and Lonnie Carter.

                                                 10
    9:18-cv-00273-TLW          Date Filed 09/27/19      Entry Number 147         Page 11 of 20




would undermine the false schedule and cost projections the RICO Defendants publicly advanced. 5

It specifies material misrepresentations by individual RICO Defendants, and alleges that RICO

Defendants are jointly and severally liable for material misrepresentations, omissions, and

fraudulent conduct committed in furtherance of the RICO Enterprise. Id. at ¶ 52. The vast majority

of these individual representations are also specifically cited to in public documents, with

hyperlinks to those documents provided. In short, per Harrison, Micali is on notice of facts

establishing a fraudulent scheme in which he is alleged to have taken part, and the density of cited

facts pled in the Complaint should satisfy the Court that Plaintiffs have sufficient evidence of these

facts.

         Moreover, Rule 9(b) is also satisfied when the fraudulent misrepresentations are contained

in specifically identified documents that are alleged to reflect the collective contributions of

defendant corporate officers and directors. Somerville v. Major Expl., Inc., 576 F. Supp. 902, 911

(S.D.N.Y. 1983). Here, Plaintiffs have pled numerous such misrepresentations and omissions in

documents alleged to be attributable to the RICO Defendants, and have cited to the documents

within the body of the Complaint. See, e.g., Amend. Compl. ¶¶ 68, 70, 71. It would be

inappropriate at this stage—perhaps nonsensical—to require Plaintiffs to attribute each statement

to each individual defendant. The District Court, in In re Refco Inc. Sec. Litig., 826 F. Supp. 2d

478 (S.D.N.Y. 2011), artfully explained the rationale behind this principle:

         At first glance it would appear that the Plaintiffs have improperly “lumped” Aaron,
         Castranova and the DPM entities together and have not sufficiently broken out the
         individual statements attributable to each. But that would be a nonsensical and
         impossible enterprise in this case. First, the Amended Complaint alleges that Aaron
         and Castranova were acting on behalf of DPM. Therefore, it makes no sense to try
         to break out individual actions and statements insofar as DPM is concerned. More

5
 Amend. Compl. ¶¶ 85, 98–101, 115, 120–124, 126, 128, 130–132, 135, 136, 140–142, 145, 153,
155, 163–168, 177, 184–187, 188–191, 202, 209, 210, 212–214, 219–222, 223–228, 231, 255,
262.

                                                 11
    9:18-cv-00273-TLW         Date Filed 09/27/19      Entry Number 147        Page 12 of 20




       importantly, the nature of the statements makes it impossible, and unnecessary, to
       attribute any particular statement to a particular defendant. All of the alleged
       misstatements are in documents intended for public consumption. The Plaintiffs
       allege that the Defendants participated in the drafting and preparation of these
       documents. The documents were allegedly a collective enterprise. None of those
       documents specifically identify an individual as making any particular statement.
       Given those circumstances, the Defendants' insistence on individual attribution
       would result in an inability ever to plead fraud when the preparation of the
       challenged document is a collective enterprise. If breaking out individual
       contributions to such a document is required, surely discovery would be necessary
       before that goal could be met.

Id., 826 F. Supp. 2d at 529 (emphasis added).

       The fact that the Complaint alleges facts against the RICO Defendants as a group is in no

way fatal. As the District Court explained in Harris v. Wells, 757 F. Supp. 171 (D. Conn. 1991),

where fraud allegations in a complaint provide significant detail as to the circumstances of the

alleged fraud such that defendants have a reasonable opportunity to answer, it does not matter that

a RICO complaint lodges allegations against a group of Defendants:

       In support of their motion to dismiss, defendants Peden and Meister assert first that
       the eleventh count lumps all the AroChem directors together and, in doing so fails
       to give each defendant fair notice of the nature and factual basis of the charges
       against him as required by Fed. R. Civ. P. 9(b). This assertion, however, is
       contradicted by the detailed allegations contained in the amended complaint.
       Generally, a complaint need only apprise a defendant of the “general time period”
       of any alleged misstatements to meet the requirements of Rule 9(b). Indeed, dates,
       times and places need not be pleaded with absolute precision, so long as the
       allegations sufficiently put the defendant on notice as to the circumstances of the
       charged misrepresentations. The fraud allegations contained in the amended
       complaint provide an abundance of particularized factual details including dates,
       times, places and names. These allegations are clearly specific enough to permit
       Peden and Meister a “reasonable opportunity” to answer.

Id., 757 F. Supp. at 173–74 (emphasis added) (citations omitted).

       Group pleading is also not fatal to a complaint where a plaintiff alleges that a group of

defendants was aware of wrongdoing, was under a legal obligation to take action, and failed to do


                                                12
    9:18-cv-00273-TLW          Date Filed 09/27/19       Entry Number 147         Page 13 of 20




so. See Canosa v. Ziff, No. 18 CIV. 4115 (PAE), 2019 WL 498865, at *10 (S.D.N.Y. Jan. 28,

2019). Here, Plaintiffs allege that the RICO Defendants knew of the intentional misrepresentations

and omissions made in furtherance of the Enterprise, and possessed knowledge of assessments

indicating the Project would take far longer and cost far more than the RICO Defendants had

represented publicly, but failed to take action to reveal the existence of these assessments or correct

the previous misstatements and omissions of the RICO Defendants that were made on behalf of

the Enterprise. See, e.g., Amend. Compl. ¶¶ 85, 103, 121, 122, 124, 128, 135, 142, 155, 163, 166,

177, 187, 190, 197–199, 204, 214, 245, 262, 295. As with the other RICO predicate acts, this

wrongful, deliberate concealment of material facts by the RICO Defendants caused the SCPSC to

approve applications for increased rates, which in turn caused Plaintiffs to pay fraudulently inflated

charges. See id. at ¶¶ 280–281, 289–290, 306.

       Plaintiffs also allege that the RICO Defendants—including Micali—furthered the RICO

Enterprise through predicate acts of mail and wire fraud by receiving payments and sending bills

that did not necessarily contain false statements, although they reflected charges that had been

inflated through means of fraud. If the complaint does not rely upon misrepresentations in mailings

or wire communications, “Rule 9(b) requires only that the plaintiff delineate, with adequate

particularity in the body of the complaint, the specific circumstances constituting the overall

fraudulent scheme.” Sanchez v. ASA Coll., Inc., 2015 U.S. Dist. LEXIS 73222, at *16 (quoting In

re Sumitomo Copper Litig., 995 F. Supp. 451, 456 (S.D.N.Y. 1998)). Moreover, “[t]he offense of

a scheme to defraud focuses on the intended end result, not on whether a false representation was

necessary to effect the result. Schemes to defraud, therefore, may come within the scope of the

[wire and mail fraud] statute[s] even absent an affirmative misrepresentation.” United States v.




                                                  13
    9:18-cv-00273-TLW         Date Filed 09/27/19       Entry Number 147         Page 14 of 20




Cronic, 900 F.2d 1511, 1513–14 (10th Cir.1990), overruled on other grounds by United States v.

Iverson, 818 F.3d 1015 (10th Cir. 2016).

       Plaintiffs have documented Defendants’ fraudulent scheme in great detail throughout their

88-page Complaint. It is difficult to imagine a complaint that more thoroughly places defendants

on notice of the overall fraudulent scheme alleged in a manner that enables them to answer the

charges against them.

       Plaintiffs have also alleged facts that make out a prima facie violation of the Travel Act,

18 U.S.C. § 1952: on numerous occasions, the RICO Defendants “use[d] the mail or any facility

in interstate or foreign commerce, with intent to—(a) distribute the proceeds of any unlawful

activity . . . or (c) otherwise promote, manage, establish, carry on, or facilitate the promotion,

management, establishment, or carrying on, of any unlawful activity.” 18 U.S.C.A. § 1952 (West

2019). The “unlawful activity” complained of is extortion (Amend. Compl. ¶ 284) and money

laundering under 18 U.S.C. § 1956(a)(2). See, e.g., Amend. Compl. ¶¶ 33 n.3, 278–282. 6

Moreover, Plaintiffs have specifically alleged additional predicate acts of obstruction of justice (¶¶

301–306), extortion (¶ 284), and bank fraud (¶ 309(c)) against the RICO Defendants. All of these

predicate acts are based on the same detailed factual allegations described above—and also need

not meet heightened pleading standards of Rule 9(b). Hecht v. Commerce Clearing House, Inc.,

897 F.2d 21, 26 n.4 (2d Cir. 1990); Angermeir v. Cohen, 14 F. Supp. 3d 134, 145 (S.D.N.Y. 2014).



6
  The statute prescribes criminal penalties for, among other things, “(2) [w]hoever transports,
transmits, or transfers, or attempts to transport, transmit, or transfer a monetary instrument or
funds from a place in the United States to or through a place outside the United States or to a
place in the United States from or through a place outside the United States—(A) with the intent
to promote the carrying on of specified unlawful activity.” Here, the specified unlawful activity
is mail and wire fraud, obstruction of justice, and violations of the Travel Act. See 18 U.S.C.
§ 1956(c)(7)(A), 18 U.S.C. § 1961(1).



                                                 14
    9:18-cv-00273-TLW         Date Filed 09/27/19       Entry Number 147         Page 15 of 20




       The authorities on which Micali relies to attack the sufficiency of Plaintiffs’ pleading under

Rule 9(b) are either distinguishable or helpful to Plaintiffs. In Gibson v. Confie Ins. Grp. Holdings,

2017 WL 2936219 (D.S.C. July 10, 2017), cited on page 4 of Micali’s brief, the plaintiffs’ claim

was dismissed because the plaintiffs offered no details whatsoever as to the content and

circumstances of the alleged misrepresentations. Here, Plaintiffs have pled the content and

circumstances of the RICO Defendants’ misrepresentations and omissions in significant detail. See

generally Amend. Compl. ¶¶ 66–254. Further, in Menasco, Inc. v. Wasserman, 886 F.2d 681

(1989), cited on page 4 of Micali’s brief, the court granted defendant’s motion to dismiss because

plaintiffs failed to satisfy the continuity prong of RICO, in that plaintiff merely supplied

“conclusory allegations of fraud” and “fail[ed] to supply any details regarding the operation of the

dummy corporations or the identity or activity of the other persons purportedly defrauded by the

defendant.” Id. at 684. Here, Plaintiffs have alleged in detail the operation of the RICO Enterprise

and fraudulent scheme and identified the victims of the scheme: South Carolina ratepayers.

       In addition, Dealers Supply Co., Inc. v. Cheil Industries, Inc., 348 F. Supp. 2d 579 (2004),

cited on page 5 of Micali’s brief, is also inapposite because it is not a RICO case. The court

dismissed the plaintiff’s complaint for not alleging acts of negligent misrepresentation with

particularity, and for failing to distinguish between the acts of the two defendants in its pleading.

Here, as detailed above, Plaintiffs have pled material misrepresentations and omissions with

particularity, including copious citations to the documents in which the false statements were

made, and have either attributed statements to individual defendants (for which the RICO

enterprise is liable) or pled that the statements were part of documents that represented the

collective effort of a group. This is more than sufficient to satisfy Rule 9(b), which, as explained,

need not even be satisfied for Plaintiffs’ claims to proceed.




                                                 15
      9:18-cv-00273-TLW         Date Filed 09/27/19       Entry Number 147          Page 16 of 20




        Finally, as explained in Harrison v. Westinghouse Savannah River Co., 176 F.3d 776 (4th

Cir. 1999), and as discussed above, the heart of the inquiry is “(1) . . . the defendant has been made

aware of the particular circumstances for which she will have to prepare a defense at trial, and (2)

that plaintiff has substantial pre-discovery evidence of those facts.” Id., 176 F.3d at 785. In

pleading the content and circumstances of dozens of misrepresentations and omissions by the

RICO Defendants, many of which are accompanied by citations to the documents containing those

representations, Plaintiffs satisfy that standard here.

        Ultimately, “[t]he real problem with Defendants' arguments is that they are just that—

arguments where the Defendants ask the Court to draw inferences favorable to themselves from

the allegations of the Complaint. Needless to say, the law is exactly the opposite.” Gintowt v. TL

Ventures, 239 F. Supp. 2d 580, 584 (E.D. Pa. 2002). The authority on which Micali chiefly relies

to attack the viability of Plaintiffs’ pleading—Dealers Supply Co.—is not even a RICO case and

bears no factual similarity to the matter before the Court. Plaintiffs have “provide[d] enough

factual content so that [the court] can draw a reasonable inference that it is plausible that

[defendant] was part of an enterprise and thus liable for the misconduct alleged under RICO.” In

re Le-Nature's Inc., No. 2:09-MC-00162, 2009 WL 3571331, at *14 (W.D. Pa. Sept. 16, 2009).

II.     THE THIRD AMENDED COMPLAINT DOES NOT—AND NEED NOT—
        ALLEGE THAT MICALI COMMITTED SECURITIES FRAUD.

        Micali argues at length that he cannot be held liable for the sale of stock shortly following

the release of the Bechtel Report because securities fraud is not a viable predicate act under RICO.

This misconstrues the Complaint. Plaintiffs do not assert Micali is liable under RICO on the basis

of the stock sale. Rather, Plaintiffs assert he is liable as a participant in the Enterprise, as discussed

above. What the stock sale discloses is Micali’s knowledge of the Enterprise, as it gives rise to the

inference that the stock sale occurred in response to Micali’s knowledge of the Bechtel Report.


                                                   16
    9:18-cv-00273-TLW         Date Filed 09/27/19      Entry Number 147        Page 17 of 20




Plaintiffs plead that all RICO Defendants—including Micali—did, in fact, have knowledge of the

Report, and conspired to keep it from being disclosed to the public. Amend. Compl. ¶¶ 155, 163–

168, 177, 184–187, 196–197, 219–220. And “[k]nowledge concerning a company's key businesses

or transactions may be attributable to the company, its officers and directors.” McHale v. NuEnergy

Grp., No. CIV.A. 01-4111, 2002 WL 321797, at *4 (E.D. Pa. Feb. 27, 2002) (citing Spitzer v.

Adelhak, No. CIV.A. 98-6476, 1999 WL 1204352, at *2 (E.D.Pa.1999)). As a board member

throughout the 9-year timeframe of the massive reactor Project—likely SCANA’s most significant

undertaking during that period—Micali is chargeable with knowledge of the Project and the

material misstatements and omissions that enabled its commencement and continuation.

       RICO claims, like the ones alleged here, are not barred if the fraudulent scheme at issue

only incidentally involved the underlying securities or securities transactions. Ouwinga v. Benistar

419 Plan Services, Inc., 694 F.3d 783 (6th Cir. 2012); Rezner v. Bayerische Hypo-Und

Vereinsbank AG, 630 F.3d 866 (9th Cir. 2010); Absolute Activist Value Master Fund Ltd. v.

Devine, 233 F. Supp. 3d 1297, 1321–23 (M.D. Fla. 2017); Menzies v. Seyfarth Shaw LLP, 197 F.

Supp. 3d 1076, 1116 (N.D. Ill. 2016).

       Finally, Plaintiffs incorporate by reference herein the arguments advanced in other

Plaintiffs’ Memoranda in Opposition to Defendants’ Motions to Dismiss that are being filed

contemporaneously with this response. See supra, n.4. Given the robust nature of the underlying

cause of action as pled, Micali’s attack on the viability of the RICO conspiracy claim necessarily

fails. There are more than enough predicate acts, pled with particularity, to sustain a RICO

conspiracy claim, and Micali nowhere attacks the pleading of the RICO conspiracy claim itself.




                                                17
   9:18-cv-00273-TLW        Date Filed 09/27/19      Entry Number 147         Page 18 of 20




                                       CONCLUSION

       For the foregoing reasons, and based on the files, records, pleadings, and arguments of

counsel in this action, Plaintiffs respectfully request that Defendant James Micali’s Motion to

Dismiss the Third Amended Complaint be denied.


       Respectfully Submitted this 27th Day of September, 2019.

                                    Strom Law Firm LLC

                                    s/Mario A. Pacella
                                    J. Preston Strom, Jr. (Fed. I.D. #4354)
                                    petestrom@stromlaw.com
                                    Mario A. Pacella (Fed. I.D. #7538)
                                    mpacella@stromlaw.com
                                    John R. Alphin (Fed I.D. # 9923)
                                    jalphin@stromlaw.com
                                    Bakari T. Sellers (Fed. I.D. #11099)
                                    bsellers@stromlaw.com
                                    Jessica L. Fickling (Fed. I.D. #11403)
                                    jfickling@stromlaw.com
                                    2110 Beltline Blvd.
                                    Columbia, South Carolina 29204
                                    Tel. No.:(803) 252-4800
                                    Fax No.: (803) 252-4801

                                    Richardson, Patrick, Westbrook & Brickman, L.L.C.
                                    Terry Richardson (Fed. I.D. #3457)
                                    Daniel S. Haltiwanger (Fed. I.D. # 7544)
                                    dhaltiwangerrpwb.com
                                    Jerry Evans (SC Bar #11658)
                                    jevans@rpwb.com
                                    P. O. Box 1368
                                    1730 Jackson Street
                                    Barnwell, SC 29812
                                    Tel. No.: (803) 541-7850
                                    Fax No.: (803) 541-9625


                                    Speights & Solomons, LLC
                                    Daniel A. Speights
                                    dspeights@speightsandsolomons.com
                                    A. Gibson Solomons, III



                                              18
9:18-cv-00273-TLW   Date Filed 09/27/19   Entry Number 147       Page 19 of 20




                          gsolomons@speightsandsolomons.com
                          100 Oak Street, East
                          Post Office Box 685
                          Hampton, South Carolina 29924
                          Tel. No.: (803) 943-4444
                          Fax No.: (803)943-4599

                          McCallion & Associates LLP
                          Kenneth F. McCallion (pro hac vice)
                          kfm@mcccallionlaw.com
                          100 Park Avenue – 16th floor
                          New York, New York 10017
                          (646) 366-0884

                          Holman Law, P.C.
                          Thomas A. Holman (pro hac vice)(N.Y. Reg. #1536754)
                          taholman@holmanlawoffice.com
                          99 Park Avenue, Suite 2600
                          New York, New York 10016
                          Tel. No.: (212) 481-1336
                          Fax No.: (866) 204-1020

                          Janet, Janet & Suggs
                          Kenneth M. Suggs, (Fed I.D. No. 3422)
                          ksuggs@myadvocates.com
                          Gerald D. Jowers, Jr. (Fed I.D. No. 8025)
                          gjowers@myadvocates.com
                          Janet, Janet & Suggs, LLC
                          500 Taylor St.
                          Columbia, SC 29201
                          Telephone: (803) 726-0050

                          Patrick A. Thronson (pro hac vice)
                          pthronson@JJSjustice.com
                          4 Reservoir Circle, Suite 200
                          Baltimore, MD 21208
                          Telephone: (410) 653-3200

                          The Law Offices of Jason E. Taylor, P.C.
                          Brian C. Gambrell (FED ID NO. 7632)
                          bgambrell@jasonetaylor.com
                          Office Address:
                          810 Dutch Square Blvd, Suite 112
                          Columbia, SC 29210
                          Mailing Address:
                          P.O. Box 2688



                                   19
9:18-cv-00273-TLW   Date Filed 09/27/19   Entry Number 147   Page 20 of 20




                          Hickory, NC 28603
                          Telephone: (800) 351-3008
                          Facsimile: (828) 327-9008




                                   20
